 1                                                                         Honorable James L. Robart
     Devin T. Theriot-Orr, WSBA 33995
 2   Whitney C. Wootton, WSBA 54074
     Open Sky Law, PLLC
 3   20415 72nd Ave S, Ste 110
     Kent, WA 98032
 4   Ph.    (206) 962-5052
     Fax    (206) 681-9663
 5   Em     devin@opensky.law
            whitney@opensky.law
 6

 7

 8                         BEFORE THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                       IN SEATTLE

10   Kimberly Zewdu and Menelik Zewdu,
                                                              No. 2:20-cv-11-JLR
11           Plaintiffs,
                                                              A. No. 077-763-078
12                   v.
                                                              Stipulation and Order Dismissing Case
13   Cynthia Munita, Director of the U.S.C.I.S.
     Seattle Field Office; Jodi Bard, Director of the
14   U.S.C.I.S Helena Field Office; Kenneth T.
     Cuccinelli, Acting Director of U.S.C.I.S.;
15   Chad F. Wolf, Acting Secretary of the United
     States Department of Homeland Security,
16
             Defendants.
17
             The parties have conferred and stipulate as follows:
18
             1.      Defendants reopened the underlying adjustment of status application and visa
19
     petition and scheduled an interview on the case for March 16, 2020.
20
             2.      The Plaintiffs attended the interview.
21

22

23



     Stipulation and Proposed Order Dismissing Case – 1
     No. 2:20-cv-11-JLR
 1             3.     Defendant approved the visa petition and the adjustment of status application.

 2   Effective March 16, 2020, Plaintiff Menelik Zewdu is a lawful permanent resident of the United

 3   States.

 4             4.     Accordingly, this matter may be dismissed, with prejudice, and without an award

 5   of fees or costs to either party.

 6             Stipulated this 19th day of March, 2020.

 7             OPEN SKY LAW, PLLC                                UNITED STATES ATTORNEY

 8
     /s/ Devin T. Theriot-Orr                             /s/ Kyle A. Forsyth
 9

10   Devin T. Theriot-Orr, WSBA 33995                     Kyle A Forsyth, WSBA 34609

11   20415 72nd Ave S, Ste. 110                           700 Steward Street, Suite 5220
     Kent, WA 98032                                       Seattle, WA 98101-1271
12   Ph.    (206) 962-5052                                Ph.     (206) 553-7970
     Fax    (206) 681-9663                                Fax     (206) 553-4067
13   Em. devin@opensky.law                                Em. kyle.forsyth@usdoj.gov

14

15

16

17

18

19

20

21

22

23



     Stipulation and Proposed Order Dismissing Case – 2
     No. 2:20-cv-11-JLR
 1                                         Order Dismissing Case

 2
             Pursuant to the foregoing stipulation, this matter is dismissed with prejudice and
 3
     without an award of fees or costs to either party.
 4
             Dated this 24th day of March, 2020.
 5

 6

 7
                                                          A
                                                          JAMES L. ROBART
 8                                                        United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     Stipulation and Proposed Order Dismissing Case – 3
     No. 2:20-cv-11-JLR
